EXAMINER’S COMMENTS
Terminal Disclaimer
The terminal disclaimer filed on November 3, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Closest Prior Art
US Patent/ US Patent Publications
Teso, US 2014/0136346 IDS filed January 19, 2021 previously recited during prosecution of parent patents US 10,223,664 and 10,839,342,  is the closest prior art. Forward citations of Teso failed to reveal closer prior art. Prior art relied upon during prosecution of Teso, abandoned, revealed Katzin, US 2012/0158589. An evaluation of Katzin concluded there was no purpose in substituting Katzin for Teso given there was no advantage in terms of reduction in prior art or stronger coverage by Katzin. Prior art relied upon during prosecution of Katzin, abandoned, failed to reveal closer prior art. Teso alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed. Katzin alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Non-Patent Literature
Gamble, IDS filed January 19, 2021 Cite No 5 previously recited during prosecution of parent patents US 10,223,664 and 10,839,342, is the closest non-patent literature prior art. In Gamble, person-to-person payment systems are disclosed and the use of secure transaction codes delivered via mobile messaging. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        November 4, 2021